Exhibit 10.16

AMENDMENT TO

RESTRICTED STOCK AWARD AGREEMENT

This amendment (this “Amendment”) to the Restricted Stock Award Agreement (the
“Agreement”) dated as of March 17, 2014, between MBIA Inc., a Connecticut
corporation (together with its successors and assigns, the “Company”), and
Joseph W. Brown (the “Grantee”), is dated as of March 2, 2015, between the
Company and the Grantee (together, the “Parties”).

The Parties hereby agree to amend the Agreement by deleting clause (C) of
Section 1(b)(i) and clause (C) of Section 1(b)(ii).

Except as expressly amended hereby, the other terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

MBIA INC. By:

/s/ Ram Wertheim

Name: Ram Wertheim Title: Chief Legal Officer

 

GRANTEE /s/ Jay Brown Joseph W. Brown